Title: To John Adams from James McHenry, 31 July 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 31 July 1799.

I have been honoured yesterday with your two letters dated the 23 July inst.
Inclosed is a letter from Major General Pinckney with a copy of my answer thereto. Also a copy of my letter to Lt. Colonel Rice and Hunnewell, and list of the Candidates which have offered from Massachusetts for the appointment of surgeons and mates.
It has appeared to me, that circumstances do not require, at this juncture, that recourse should be had to the “act to regulate the medical establishment”, or that it is necessary to being into action the officers it has provided for the complete organisation of the same. For some time to come the Surgeons and mates allowed to the Regiments respectively will be sufficient to the care of their sick, and field or occasional hospitals, all that will be wanted. I should therefore advise, that medical appointments be confined for the present to Regimental surgeons and mates.
The “act to augment the army of the United States and for other purposes”, passed the 16 July 1798 provides for the appointment of four Chaplains, to the armies of the United States. This would give one to every four Regiments of Infantry, and none to the artillery and cavalry.
The situation of the four old Regiments of Infantry and a portion of the Artillery & Cavalry, extended along the North Western frontiers, the Mississippi, and the Frontiers of Tenessee and Georgia, is such as would prevent any Divine from being useful to any great number of these troops. I therefore consider the latter troops as precluded, by the peculiarity of their situation from the benefit intended by the act.
It will be different with the twelve new Regiments when drawn to the stations contemplated for them, vz. three at Uxbridge in Massachusetts, three at Brunswick, in New Jersey, three at Harpers ferry, and three in the vicinity of Augusta above the falls of Savannah. Each of these divisions may with propriety be accommodated with a Chaplain. It may therefore (altho’ their appointment will not be necessary until the Regiments shall be raised) be proper to consider among the candidates who have offered from each district, the fittest character to fill this office, for the troops to be stationed within the same, in order that (the selection being made) the troops may immediately upon being drawn to their respective stations have the benefit of religious instruction.
I request to know your pleasure respecting Mr Charles Jones Jenkins of Bufort, recommended by General Pinckney, to fill the vacancy created by the non acceptance of Mr. Edwd Croft.
With the greatest respect I have the honour to be Sir / Your most ob & hble st.

James McHenry